         Case 2:18-cr-00464-SMB Document 65 Filed 01/24/19 Page 1 of 2
                     ATTACHMENT TO CR 18-464-SPL (Dkt. 62)


                      UNITED STATES COURT OF APPEALS                          FILED
                               FOR THE NINTH CIRCUIT                           JAN 23 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
In re: ANY AND ALL FUNDS HELD IN                   No.    18-56455
REPUBLIC BANK OF ARIZONA
ACCOUNTS XXXX1889, XXXX2592,                       D.C. No.
XXXX1938, XXXX2912, AND                            2:18-cv-06742-RGK-PJW
XXXX2500,                                          Central District of California,
______________________________                     Los Angeles

UNITED STATES OF AMERICA,                          ORDER

                 Plaintiff-Appellee,

  v.

JAMES LARKIN, Real Party in Interest
Defendant; et al.,

                 Movants-Appellants.

Before: THOMAS, Circuit Judge, GOULD and PAEZ, Circuit Judges.

       The motion for leave to file a reply (Docket Entry No. 11) is granted. The

reply at Docket Entry No. 11 has been filed.

       The court has received and reviewed the parties’ responses to this court’s

October 31, 2018 order to show cause. The order to show cause is discharged.

       In addition to all other issues the parties wish to raise in their briefs, the

parties shall address the basis of this court’s jurisdiction. The parties may not

incorporate by reference their arguments regarding jurisdiction set forth in their

prior filings to this court.


                                                                                 Exhibit A
           Case
            Case:2:18-cr-00464-SMB
                  18-56455, 01/23/2019,
                                    Document
                                        ID: 11162908,
                                               65 Filed
                                                      DktEntry:
                                                        01/24/1927, Page
                                                                    Page 22 of
                                                                            of 22
                      ATTACHMENT TO CR 18-464-SPL (Dkt. 62)


       Accordingly, the Clerk shall strike the opening brief submitted on December

28, 2018 (Docket Entry No. 20), in which appellants seek to incorporate by

reference appellants’ arguments regarding the basis for this court’s jurisdiction set

forth in Docket Entry No. 9. Appellants need not re-submit the excerpts of record

submitted on December 28, 2018.

       Appellants’ request to expedite, set forth in Docket Entry No. 26, is granted

in part.

       Appellants’ opening brief is due February 6, 2019; the answering brief is due

March 8, 2019; and the optional reply brief is due within 21 days after service of

the answering brief. The Clerk shall calendar this case for the first available

calendar upon completion of briefing.

       Appellants’ motion for judicial notice (Docket Entry No. 23) and motions to

seal (Docket Entry Nos. 22 and 24) will be addressed in a separate order.




                                             2                                      18-56455
                                                                               Exhibit A
